Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-8 & 15) in the reply filed on 07/05/2022 is acknowledged. The traversal is on the ground(s) that “[b]y way of this response, the Applicant elects Group I (claims 1-8 and 15), with traverse. Applicant asserts that there would not be an undue burden to search and examine all groups together” (emphasis added).
The Examiner respectfully disagrees. The Examiner has already stated in the Requirement for Restriction/Election mailed on 05/02/2022 that the application includes two independent or distinct inventions, one drawn to a semi-insulating GaAs (Invention I) and the other drawn to a method for forming GaAs (Invention II). He has explained why they are to be considered as distinct inventions and that examining both the inventions would constitute a search and/or examination burden. The Applicants, on the other hand, although traversed and asserted that there would not be an undue burden to search and examine all groups together, has not explained why/how they have arrived to the aforementioned, conclusion. 
 	As the Applicant has not explained why examining all the patentably distinct inventions would not be a search and/or examination burden, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 & 15 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.										Independent Claim 1 (also independent claim 15) recite at least partly “a semi-insulating gallium arsenide single crystal wafer having a diameter of 6 inches or greater without intentional dopants for reducing dislocation density, an etch pit density of less than 1000 cm-2, and a resistivity of 1×107 Ω-cm or more” (emphasis added). The Examiner could not find any description in the specification which is consistent with what has been claimed. As a matter of fact, the specification seems to suggest that the wafer had been intentionally doped in order to reduce the dislocation density. For example, the Applicants write in Par. 0017 of the specification of the instant application “[t]he wafers demonstrated semi-insulating properties of > 1×107 ohm-cm resistivity, 1×106-1×107 cm-3 carrier concentration, and ~ 3×103 cm2/V-sec or higher carrier mobility without addition of any co-dopants other than carbon used for obtaining the semi-insulating properties” (emphasis added). So, clearly carbon was used as a dopant. Furthermore, the Applicant writes in Par. 0018 “[t]he B2O3 encapsulant can result in an unintentional boron doping in the resulting ingot at a concentration in the 5 × 1015 to 1 × 1017 cm-3, in contrast to intentional doping in the 1 × 1018 and higher. In addition, carbon may be present in the 1 × 1016 cm-3 range which is compensated by the EL2 (gallium on arsenic site) defect, contributing to the semi-insulating property of the undoped GaAs” (emphasis added. This is again in line with the Examiner’s understanding that carbon was used as a dopant. 		Also, the use of the term “without intentional doping” is not conducive to understanding the process of making of the semi-insulating gallium arsenide single crystal wafer. B2O3 encapsulant was intentionally put into the reactor to cover the GaAs melt during growth. So, although the prime objective of introducing B2O3 into the reactor might be to cover the GaAs melt, it is well-understood that it is going to dope the growing crystal as acknowledged by the Applicants themselves (this incorporation of boron dopant into the gallium arsenide crystal, even if not wished for, as asserted by the Applicant, influences the electrical/optical characteristics of the grown crystal and cannot be ignored). This is in contrast to a (unintentional) doping that might happen due to the existence of some residues of some contaminants in the reactor in spite of one’s best effort to get rid of it. 										Appropriate corrections/explanations are requested.    
Claims 2-8 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claim 1.
					
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 & 15 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		Independent Claim 1 (also independent claim 15) recite at least partly “a semi-insulating gallium arsenide single crystal wafer having a diameter of 6 inches or greater without intentional dopants for reducing dislocation density, an etch pit density of less than 1000 cm-2, and a resistivity of 1×107 Ω-cm or more” (emphasis added). The Examiner could not find any description in the specification which is consistent with what has been claimed. As a matter of fact, the specification seems to suggest that the wafer had been intentionally doped in order to reduce the dislocation density. For example, the Applicants write in Par. 0017 of the specification of the instant application “[t]he wafers demonstrated semi-insulating properties of > 1×107 ohm-cm resistivity, 1×106-1×107 cm-3 carrier concentration, and ~ 3×103 cm2/V-sec or higher carrier mobility without addition of any co-dopants other than carbon used for obtaining the semi-insulating properties” (emphasis added). So, clearly carbon was used as a dopant. Furthermore, the Applicant writes in Par. 0018 “[t]he B2O3 encapsulant can result in an unintentional boron doping in the resulting ingot at a concentration in the 5 × 1015 to 1 × 1017 cm-3, in contrast to intentional doping in the 1 × 1018 and higher. In addition, carbon may be present in the 1 × 1016 cm-3 range which is compensated by the EL2 (gallium on arsenic site) defect, contributing to the semi-insulating property of the undoped GaAs” (emphasis added. This is again in line with the Examiner’s understanding that carbon was used as a dopant. 		Also, the use of the term “without intentional doping” is not conducive to understanding the process of making of the semi-insulating gallium arsenide single crystal wafer. B2O3 encapsulant was intentionally put into the reactor to cover the GaAs melt during growth. So, although the prime objective of introducing B2O3 into the reactor might be to cover the GaAs melt, it is well-understood that it is going to dope the growing crystal as acknowledged by the Applicants themselves (this incorporation of boron dopant into the gallium arsenide crystal, even if not wished for, as asserted by the Applicant, influences the electrical/optical characteristics of the grown crystal and cannot be ignored).This is in contrast to a (unintentional) doping that might happen due to the existence of some residues of some contaminants in the reactor in spite of one’s best effort to get rid of it. 										Appropriate corrections/explanations are requested.    
	Claims 2-8 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812